Citation Nr: 1541202	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-35 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a disability rating for service-connected lumbar spine degenerative disc disease in excess of 40 percent from August 9, 2011.

2.  Entitlement to an effective date prior to June 18, 2014, for the assignment of a 30 percent rating for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to January 1981 and from October 1984 to December 2000.

The increased rating matter decided herein comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, wherein the RO denied a rating in excess of 20 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine.  In an August 2011 rating action, the Appeals Management Center (AMC) increased the Veteran's lumbar spine rating to 40 percent, effective from August 9, 2011.  

In a May 2014 action, the Board remanded for further development the issue of entitlement to rating in excess of 40 percent for service-connected lumbar spine degenerative disc disease from August 9, 2011.  In that action, the Board also denied entitlement to a disability rating in excess of 20 percent prior to August 9, 2011, for service-connected lumbar spine degenerative disc disease.  The Board noted that the record was complete, as least as it pertained to evaluating the severity of the Veteran's lumbar spine disability prior to August 9, 2011, but that it appeared as though the record was not complete so far as it pertained to the current severity of the Veteran's lumbar spine disability, noting that in a November 2013 statement, the Veteran had requested review of the latest radiology reports from a VA facility, dated in October 2013, which reports were not of record.  Accordingly, the matter was remanded for the agency of original jurisdiction (AOJ) to ensure that all relevant records had been associated with the claims folder and to be scheduled the Veteran for a VA examination to determine the severity of his service-connected lumbar spine degenerative disc disease.  Upon completion of that development, the RO issued a September 2014 supplemental statement of the case (SSOC) wherein it determined that a rating in excess of 40 percent for the Veteran's service-connected lumbar spine degenerative disc disease was not warranted at any point from August 9, 2011, forward.  The matter was thereafter returned to the Board.

Regarding the issue of entitlement to an earlier effective date for the Veteran's 30 percent evaluation assigned to his radiculopathy of the left lower extremity, as will be discussed below, in a September 2014 rating decision, the AMC increased from 10 to 30 percent the evaluation assigned to the Veteran's radiculopathy of the left lower extremity, which increase was made effective June 18, 2014.  In correspondence received in October 2014, the Veteran requested "retroactive [compensation] for the radiculopathy to the left leg prior to June 18, 2014."  The Board finds that this constitutes a valid notice of disagreement (NOD) as to the effective date assigned for his 30 percent rating.  Accordingly, although the issue of entitlement to an effective date prior to June 18, 2014, for the assignment of a 30 percent rating for radiculopathy of the left lower extremity was not certified for appeal, the Board will address this issue for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to that issue, if the Veteran so desires.  

(The issues of entitlement to service connection for posttraumatic stress disorder and entitlement to a compensable raring for hemorrhoids are the subjects of a separate decision.)


FINDING OF FACT

Lumbar spine degenerative disc disease has been manifested by painful motion, flare-ups, spasm, and decreased motion with functional loss that does not equate to unfavorable ankylosis; the Veteran has not had incapacitating episodes totaling 6 weeks or more in a 12 month period.



CONCLUSION OF LAW

The requirements for an evaluation higher than 40 percent for lumbar spine degenerative disc disease for the period since August 9, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the increased rating matter decided herein via letters dated in November 2007 and July 2008, which letters the Board finds comply with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flores, supra.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the matter decided herein.  The relevant evidence obtained and associated with the Veteran's VBMS and Virtual VA files includes the Veteran's VA examination reports, VA treatment records, to include the reports of imaging studies conducted October 2013, and lay statements, to include the Veteran's hearing testimony.  The Veteran has not identified any outstanding records relevant to the severity of his lumbar spine disability since August 2011 and the Board is aware of none.  

The Veteran was also provided with several VA examinations in connection with his claim for an increased disability rating.  A review of the VA examinations report dated during the relevant time period shows that the VA examiners examined the Veteran and that the examinations included range-of-motion findings.  The examination report reflects that the examiner considered the Veteran's subjective complaints and past medical history.  The Board finds that the examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected lumbar spine disability in the context of the pertinent regulations since August 2011.  Accordingly, the Board has properly assisted the Veteran by affording him an adequate VA examination in connection with the rating matter decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

The Board notes that when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code (DC), any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected low back disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, which pertains to intervertebral disc syndrome.  Applicable to the current appeal, the rating criteria provides for the evaluation of spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2014).  Relevant to the issue currently before the Board, the General Rating Formula provides for a 40 percent evaluation when forward flexion of the thoracolumbar spine is 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5235-5243 (2014).  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Also, for disabilities rated under 38 C.F.R. § 4.71a, DC 5243, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2014).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1). 

Thus, for the Veteran to be entitled to a higher schedular rating for his lumbar spine degenerative disc disease, the evidence must show that there is unfavorable ankylosis, or that the Veteran has had incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  Upon review of the evidence, the Board finds that the Veteran is not entitled to a schedular rating greater than the currently assigned 40 percent under the General Rating Formula for his lumbosacral strain.  

Evidence relevant to this determination includes the report of an August 9, 2011, VA examination.  At that time, the Veteran reported worsening back pain with numbness and tingling in the left leg.  He stated also that he experienced constant spasms.  Physical examination of the Veteran revealed that his posture, gait, and spinal curvature were normal.  There was evidence of muscle spasms, but not of atrophy or guarding.  Painful motion and tenderness were also indicated, but weakness was not.  Range of motion testing for the thoracolumbar spine revealed flexion to 19 degrees; extension to 10 degrees; left and right lateral flexion to 30 degrees; and left right lateral rotation to 30 degrees.  Repetitive testing did not produce any additional functional losses, and there was no indication of incapacitating episodes.  Regarding the occupational impact of the Veteran's lumbar spine disability, it was noted that the Veteran was then employed full time as a counselor for veterans.  He reported having lost two weeks of work in the past 12 months on account of back pain and stiffness.  

The Veteran was afforded another VA examination in June 2014.  At that time, he reported constant low back pain and spasms, with constant numbness in his left leg.  It was noted that he was followed for pain management, but that he did not require daily medication as evidenced by his statement that he had not recently taken pain medication.  The Veteran reported flare-ups and the examiner noted that the Veteran's VA treatment records documented two to three flare-ups in the past month.  The examiner also indicated that Veteran had experienced incapacitating episodes in the previous 12 months, having a total duration of at least one week but less than weeks.  The Veteran further reported missing approximately two weeks of work in the past 12 months due to his low back disability.  

Physical examination of the Veteran revealed tenderness or pain on palpation, muscle spasms, and guarding.  Range of motion testing revealed flexion to 15 degrees; extension to 10 degrees; 30 degrees of lateral flexion, bilaterally; and 25 degrees of lateral rotation, bilaterally.  No additional limitation of motion was present on repetitive testing.  The examiner indicated no ankylosis and listed the Veteran's functional losses to be less movement than normal, weakened movement, and pain on movement.  No atrophy of the lower extremities was observed, and muscle strength, reflex, and sensory testing produced normal results.  Straight leg raising was positive bilaterally indicating radiculopathy, but there was no evidence of other neurologic abnormalities.  The examiner also reviewed the report of an October 2013 magnetic resonance imaging (MRI) scan, which include comparison findings, and indicated the presence of multilevel spinal canal narrowing at T11-T12, L3-L4 and L4-L5; hypertrophy of the left pars articularis resulting in moderate spinal canal narrowing at T11-T12; and hyperintensity within the spinal cord at T2, with concern for spondylotic/compressive myelomalacia.

Based on the reports of the August 2011 and June 2014 VA examinations, the Veteran is not entitled to a rating in excess of 40 percent for his lumbar spine degenerative disc disease.  This is so because even though the Veteran's range of motion of the thoracolumbar spine is limited, the VA examination reports do not demonstrate unfavorable ankylosis, as it is clear that he has motion in all relevant directions and his thoracolumbar spine is not fixed in flexion or extension.  See 38 C.F.R.  4.71a, DCs 5235-5243, Note (5) (providing that for VA compensation purposes, "unfavorable ankylosis is a condition in which . . . the entire thoracolumbar spine . . . is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."); Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (defining  "Ankylosis" as "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  A review of the Veteran's VA treatment records dated during the relevant time period similarly fails to reveal that the Veteran's service-connected lumbar spine disability has resulted in unfavorable ankylosis.  There is also no suggestion that the Veteran has at any point had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

In finding that the evidence does not reveal that the Veteran experienced unfavorable ankylosis, the Board acknowledges that Veteran's argument made in correspondence received in October 2014 that he was hospitalized in September 2013 due to "excruciating spinal pain due to partial ankylosis for more than one week."  The records submitted to support this assertion do not, however, indicate ankylosis.  Rather, they reveal the Veteran's complaints of chronic back pain, which complaints are documented throughout the relevant medical records, as well as it the lay evidence of record.  

With regard to the Veteran's complaints of severe back pain, the Board has considered application of the factors described in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra, but finds that these additional considerations cannot support a rating in excess of 40 percent.  This is so because the Court has affirmed that "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' 38 C.F.R. § 4.40, in order to constitute functional loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Thus, an evaluation in excess of the minimum compensable rating on account of pain must be based on demonstrated functional impairment.  From a functional standpoint, it has been noted that the Veteran has had pain on movement, less movement than normal, and weakened movement.  However, the Veteran has at all times been able to achieve some degree of flexion, extension, and rotation in all directions.  There is also no indication the Veteran's back pain prevents him standing erect, even during a flare-up.  Thus, even considering the DeLuca factors, regardless of their presence or of the point at which the Veteran began to experience pain, without some evidence of a resulting functional impairment that more nearly approximates the criteria for the next highest ratings, the evidence of record, to include the Veteran's subjective complaints, simply fails to establish entitlement to a higher rating.  

Overall, the Board finds that there is simply no basis upon which to award a rating greater than the currently assigned 40 percent since August 9, 2011.  See 38 C.F.R. § 4.71a, DC 5243.  This is so because the Veteran has not at any point during the relevant time period experienced incapacitating episodes totaling six weeks in a 12 month period, nor does the evidence demonstrate immobility of the thoracolumbar or entire spine, fixed in flexion or extension.

The General Rating Formula requires associated objective neurologic abnormalities to be evaluated separately under an appropriate DC.  In the instant case, the Veteran is in receipt of separate ratings for radiculopathy of the left and right lower extremities associated with his lumbar spine degenerative disc disease.  The Board finds that the clinical evidence of record fails to show any other objective neurologic abnormalities associated with the Veteran's lumbar spine disability such that additional separate ratings are warranted at any point since August 9, 2011.

The Board has also considered whether referral for extraschedular consideration for the time period since August 9, 2011, is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's lumbar spine disability are not so exceptional or unusual such that the schedular criteria does adequately compensate for them.  Here, the Veteran's main symptoms have been pain, flare-ups, decreased motion, and limitation of activities.  The Board does not find that these symptoms take his case outside the norm such that referral for consideration of an evaluation greater than 40 percent since August 9, 2011, on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2014).  Indeed, the rating schedule and associated regulations compensate for limited motion.  Although limitation of activities is not specifically noted in the rating schedule, it is clear the Veteran's activities are limited due to his back pain and decreased motion, which are accounted for by the rating schedule.  Thus, it cannot be said that the Veteran's symptoms warrant referral for extraschedular consideration.  Further, although the evidence indicates that that the Veteran missed a certain number of days of work due to this back disability, the Board finds that the Rating Schedule adequately compensates the Veteran's for his lumbar spine disability, to include any limitation of function, such that referral for extraschedular consideration is not warranted.  See Thun, supra.  Indeed, disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder and thus, the Veteran's disability rating contemplates such reduction in earning capacity due to such things as occasionally missing work on account of a service-connected disability.  See 38 U.S.C.A. § 1155.  This alone does not require referral extraschedular consideration without a showing that the Veteran exhibits symptoms not contemplated by the rating schedule. 

Moreover, there is no indication in the record that the Veteran has been unemployable on account of his lumbar spine disability.  Although his disability may impact his ability to function occupationally on account of the fact that he would have difficulty with lifting, bending, and carrying, there is no indication in the record, to include the Veteran's own assertions, that he was unable to work due to his lumbar spine disability during the relevant time period.  As such, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the evidence of record as part of the matter decided herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits.").

The Board has also considered the Veteran's assertions his lumbar spine disability has gotten progressively worse.  Even if the Veteran experienced an increase in pain level or severity of symptoms during the relevant time period, the worsening of a disability does not automatically entitle a claimant to increased benefits.  Rather, the disability must increase in severity to a certain degree to warrant a higher rating.  Here, the evidence does not show that the service-connected lumbar spine disability has met the criteria for a rating in excess of 40 percent at any point since August 9, 2011.

For the foregoing reasons, the Board finds no basis upon which to assign a rating greater than the currently assigned 40 percent since August 9, 2011, for the Veteran's service connected lumbar degenerative disc disease.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claims for increased ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability evaluation in excess of 40 percent for service-connected lumbar spine degenerative disc disease since August 9, 2011, is denied.



REMAND

Concerning the issue of entitlement to an effective date prior to June 18, 2014, for the assignment of a 30 percent rating for radiculopathy of the left lower extremity, as noted in the introduction, in a September 2014 rating decision, the AMC increased from 10 to 30 percent the evaluation assigned to the Veteran's radiculopathy of the left lower extremity, which increase was made effective June 18, 2014.  The Board finds that the Veteran filed a timely NOD as to the effective date assigned to the Veteran's award of an increased rating.  To date, however, no SOC has been furnished concerning the issues outlined above, or at least no SOC has been associated with the Veteran's paper or paperless claims files that are now before the Board.  Notably, an SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2014).  Therefore, remand is required for the issuance of an SOC regarding the issue of entitlement to an effective date prior to June 18, 2014, for the assignment of a 30 percent rating for radiculopathy of the left lower extremity.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issues to the Board only if the Veteran perfects his appeals of such issues in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED to the AOJ for the following action:

The AOJ must issue an SOC addressing the issue of entitlement to an effective date prior to June 18, 2014, for the assignment of a 30 percent rating for radiculopathy of the left lower extremity.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


